Citation Nr: 1105571	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  09-30 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a higher initial disability evaluation for 
mild lower lumbar spondylosis (low back disorder), rated 10 
percent disabling.

2.  Entitlement to a higher initial disability evaluation for 
cervical spine degenerative joint disease, myositis and 
spondylosis (cervical spine disorder), rated 20 percent 
disabling.  

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1987 to July 1987 and 
from January 2007 to March 2008.  

This matter came before the Board of Veterans' Appeals (Board or 
BVA) on appeal from October 2008 and December 2008 decisions, by 
the Department of Veterans Affairs (VA) San Juan, Puerto Rico 
Regional Office (RO).  The October 2008 rating decision granted 
the Veteran service-connection for a low back disorder and 
assigned a 10 percent disability evaluation, effective March 27, 
2008.  The December 2008 rating decision granted the service-
connection for a cervical spine disorder and assigned a 20 
percent disability evaluation, effective September 25, 2008.  

The Board finds that it properly has jurisdiction over the 
Veteran's claim seeking entitlement to a TDIU, reasonably raised 
in his March 2009 NOD, and included such claim on the title page.  
See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is 
evidence of unemployability raised by the record during a rating 
appeal period, the TDIU is an element of an initial rating or 
increased rating).

In his March 2009 NOD, the Veteran raised service 
connection claims for (i) a headache disorder, (i) a 
psychiatric disability and (iii) a sleep disorder.  
Additionally, in his August 2009 Appeal to Board of 
Veterans' Appeals (VA Form 9), the Veteran again raised a 
service connection claim for a psychiatric disability to 
include anxiety and depression.  These respective claims 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ) and the Board does not have 
jurisdiction over them.  Accordingly, these service 
connection claims are referred to the AOJ for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.



REMAND

The record shows that the Veteran receives regular treatment for 
his low back and cervical spine disorders.  Pertinent records of 
his VA care, however, since March 2009, have not been associated 
with the claims folder.  What is more, the record suggests he 
likely receives regular private medical treatment, but only the 
records submitted by the Veteran have been made of record.  Under 
the law, VA must obtain these records.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2010).  For this reason, the Board 
has no discretion and must remand these claims.

In addition, the Veteran reports that his low back and cervical 
spine disorders have worsened since his most recent VA orthopedic 
examination, which was conducted in March 2009.  As such, VA is 
required to afford him contemporaneous VA examination(s) to 
assess the current nature, extent, and severity of these 
disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 
(2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, for 
this reason as well, the Board has no discretion and must remand 
his respective claims.  

Finally, in light of Rice and remand of the respective higher 
initial disability evaluation claims, the TDIU issue must be 
remanded because the claims are inextricably intertwined and must 
be considered together.  Thus, a decision by the Board on the 
Veteran's TDIU claim would, at this point, be premature.  See 
Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) 
(explaining that claims are inextricably intertwined where the 
adjudication of one claim could have a significant impact on the 
adjudication of another claim.). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran with 
appropriate notice of the evidence and 
information needed to establish entitlement 
to a total disability rating based on 
individual unemployability (TDIU), and VA's 
and the Veteran's responsibilities to provide 
evidence and information in support of a TDIU 
claim, which has been raised by the record.  
The Veteran should be provided an appropriate 
amount of time to respond to this 
notification.  This notification should be 
associated with the claims folder.

2.  The RO should contact the Veteran, to 
ascertain any private physician(s) and/or 
facility(ies) where he received any low back, 
cervical spine and related neurological 
treatment(s) and/or hospitalization, since 
September 2008, to include private physician 
A. Echevarria, M.D., and private Hospital San 
Cristobal.  Thereafter, the RO should 
undertake all appropriate efforts to attempt 
to obtain any indicated records.  All 
development efforts should be associated 
with the claims file.   

3.  The RO must obtain all outstanding VA 
treatment and/or hospitalization records 
related to the Veteran's low back and 
cervical spine disorders, dated since March 
2009.  Any negative response should be in 
writing, and associated with the claims 
folder.

4.  After associating all outstanding 
records with the claims folder, the RO 
should schedule the Veteran for an 
appropriate VA examination to determine the 
nature, extent, frequency and severity of any 
orthopedic and neurologic impairment related 
to his low back and cervical spine 
disabilities.  The claims folder should be 
made available to and reviewed by the 
examiner.  The examiner should record the 
full history of the respective disorders, 
including the Veteran's account of 
symptomatology and the relevant medical 
evidence of record.  Thereafter, the examiner 
should respond to the following:

The examiner should identify all low back 
and cervical spine orthopedic pathology 
found to be present.  The examiner should 
conduct all indicated tests and studies, 
to include range of motion studies 
expressed in degrees and in relation to 
normal range of motion, and should 
describe any pain, weakened movement, 
excess fatigability, and incoordination 
present.  To the extent possible, the 
examiner should express any functional 
loss in terms of additional degrees of 
limited motion of the Veteran's low back 
and cervical spine.  

In addition, if possible, the examiner 
should state whether the low back and 
cervical spine disabilities have been 
productive of any incapacitating episodes, 
which are defined as periods of acute 
signs and symptoms that require bed rest 
prescribed by a physician or treatment by 
a physician, and if so, the frequency and 
duration of those episodes.  

Further, the examiner should also discuss 
the nature and severity of any upper or 
lower extremity right and/or left-sided 
radiculopathy or neuropathy found to be 
present, to include consideration of the 
January 2009 private neurological report.  

The examiner must also state whether the 
Veteran has bowel or bladder problems 
related to his low back disability, to 
include a description of any 
symptomatology.

The examiner should also opine as to 
whether, without regard to his age or the 
impact of any nonservice-connected 
disabilities, it is at least as likely as 
not that the Veteran's service-connected 
(i) low back disorder, (ii) cervical spine 
disorder and/or (iii) right shoulder 
disorder, alone or together, render him 
unable to secure or follow a substantially 
gainful occupation.  

All findings and conclusions should be set 
forth in a legible report.

5.  The RO should then readjudicate the 
claims, to include consideration of the 
assignment of a TDIU.  If the benefits sought 
on appeal remain denied, the Veteran should 
be provided with a Supplemental Statement of 
the Case.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

